DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. This office action is in response to the amendment filed on 10/07/20. In view of the amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by amended claim. Claims 1-4 and 6-22. Prosecution on the merits is closed in this application. 



                                      
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record such as Chen discloses “user interface (UI) designs for body shape modelling, which can be used to help users create personalized 3D body avatars that can capture their own body shape characteristics precisely.” Chen at 1J346. Chen discloses a “first approach” that “use[s] a morphable skeleton body model Mb.. .as a shape prior of human body shape to give additional global constraints for the optimization problem.” Id. at 1ffl353, 355. Chen further discloses that the “first approach” includes a “collection of nearest vertices on the input scan data Y which are corresponding to each of the vertices on the morphable body model at iteration i, and this correspondence is subjected to change in each iteration” and the model is “optimize[d] on 30 morph parameters and 18 joint parameters.” Id. at ]}357.

Chen separately discloses a “second approach” where “[i]n the first stage, the user can generate an initial 3D body avatar X’ from the input of their body measurements m through regression.. .In the second stage, a few sliders.. .are then displayed to the user for the user to refine the body shape interactively from the initial 3D body avatar X’ generated in the first stage.” Id. at ffl|362, 370. Chen further discloses that the “second approach” includes allowing users to “revise their body models more accurately, e.g., a side-by-side display or an overlaying display of the user’s photo and rendered avatar X” so that the user can match the silhouette of the body avatar with theirs” and “the “second approach” includes “an optimisation process, in which we minimize the difference between the silhouette Suserof the user’s body shape, which is extracted from a frontal view photo of the user.. .and the silhouette S(X”) of the frontal projection of X”.”
However, Chen does not disclose that the silhouettes from the “second approach” are used to refine the optimized model from the “first approach.” Chen discloses that “[tjhese approaches can also be combined together to achieve better modelling accuracy.” Chen at T|351. However, Chen does not describe how they can be combined together. More specifically, Chen does not disclose “[refining/refine] the [optimized model from the ‘first approach’] based on comparing the [optimized model from the ‘first approach’] to the [one or more extracted silhouettes from the ‘second approach].”as recited by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

January 28, 2021